NOTE: This order is nonprecedential.

  tMuiteb ~tate~ Q[ourt of ~peaI~
       for tlJe jfeberaI Q[ircuit

                    NCLN20, INC.,
                  Plaintiff- Appellant,

                           v.
                  UNITED STATES,
                  Defendant-Appellee.


                       2012-5001


   Appeal from the United States Court of Federal
Claims in case no. 02-CV-1282, Judge Susan G. Braden.


                     ON MOTION


                       ORDER

    NCLN20, Inc. moves for extension of time to move for
reconsideration and for reconsideration of the court's
order dismissing this appeal for failure to timely prose-
cute this appeal.
NCLN20 INC V. US                                               2

      Upon consideration thereof,

      IT IS ORDERED THAT:

    The motions will be granted, the mandate will be re-
called, the dismissal order will be vacated, and the appeal
will be reinstated if counsel for the movant files a docket-
ing statement and an opening brief within 30 days of the
date of filing of this order.

                                    FOR THE COURT


   MAR 09 2012                       /s/ Jan Horbaly
         Date                       Jan Horbaly
                                    Clerk
cc: George Ellis, Esq.
    David Ludwig, Esq.                           • FILED
    Douglas K. Mickle, Esq.                 u.s. COURT OF APPEALS FOR
                                              THE FEDERAL CIRCUIT
s25                                             MAR 092012
                                                  JANHORBALY
                                                     ClERK